Case 1:19-cv-10078-VEC-KNF Document 46-1 Filed 04/09/21 Page 1 of 3




                       EXHIBIT A
     Case 1:19-cv-10078-VEC-KNF Document 46-1 Filed 04/09/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VALENTINA VELEVA,
on behalf of herself and
FLSA Collective Plaintiffs,

              Plaintiff,                                     Case No.: 1:19-cv-10078


       v.

TAMBURI TRATTORIA LTD.,
and FABIO CAMARDI,

              Defendants.



                               AFFIDAVIT OF ANNE SEELIG
       I, Anne Seelig, under penalty of perjury, affirm as follows:

   1. This Affidavit is being submitted in support of this firm’s motion seeking an Order granting

       leave for this firm to withdraw as attorney of record in this case.

   2. I am a partner of Lee Litigation Group, PLLC (“LLG”), which represents VALENTINA

       VELEVA (“Plaintiff”) in this matter.

   3. On March 25, 2021, Plaintiff informed us that it is her intent to terminate the attorney-

       client relationship with LLG in this matter.

   4. Effective March 25, 2021, LLG has been terminated as counsel to Plaintiff in this matter.

       LLG waives its right to assert a lien on the file.

   5. I therefore respectfully request that LLG be relieved as attorney of record for Plaintiff.




Dated: April 9, 2021
Case 1:19-cv-10078-VEC-KNF Document 46-1 Filed 04/09/21 Page 3 of 3




                              By:   /s/ Anne Seelig, Esq.
                              Anne Seelig (AS 3976)

                              LEE LITIGATION GROUP, PLLC
                              148 West 24th Street, 8th Floor
                              New York, NY 10011
                              Tel: (212) 661-1008
                              Fax: (212) 465-1181
                              Email: anne@leelitigation.com
                              Attorneys for Plaintiff
